Citation Nr: 0600118	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  00-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from March 1969 to 
October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 RO rating 
decision that granted service connection and assigned an 
initial 30 percent rating for PTSD, effective September 7, 
1999.  The appellant filed a Notice of Disagreement (NOD) in 
March 2000.  The RO issued a Statement of the Case (SOC) in 
April 2000.  The appellant perfected his claim by filing a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in April 
2000. 

The appellant offered testimony during two hearing on appeal:  
before RO personnel in October 2000, and before the 
undersigned Veterans Law Judge (via videoconference) in May 
2002.  Transcripts of both hearings are of record.

The Board remanded the matter on appeal to the RO for further 
development in October 2003.  As noted below, that 
development has been accomplished.  

In July 2005, the RO awarded a higher initial rating of 70 
percent (also from September 7, 1999), but continued the 
denial of any higher rating, as reflected in the July 2005 
Supplemental Statement of the Case (SSOC).
 
Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 70 percent during the pendancy of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the September 7, 1999 effective date of the grant 
of service connection, the appellant's PTSD has been 
manifested, primarily, by suicidal thoughts (without plan), 
depressed mood, nightmares, social isolation, panic attacks, 
anger and irritability, flashbacks, increased startle 
response and hypervigilance, intrusive thoughts and survivor 
guilt, occasional auditory and visual hallucinations, and 
multiple vegetative symptoms (decreased energy, decreased 
libido, and sleep disruption); collectively, these symptoms 
are indicative of occupational and social impairment with 
major deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating for PTSD in excess of 70 percent 
have not been met at any point since the September 7, 1999 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development actions 
needed to render a fair decision on the claim for higher 
initial rating for PTSD have been accomplished.

Through the April 2000 SOC, the January 2002 SSOC, the post-
remand notice letters of February 2004 and July 2005, and the 
July 2005 SSOC, the RO notified the appellant and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, they were given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim.  

The notice letter of February 2004, in particular, informed 
the appellant of the evidence required to support a claim for 
increased rating, of the documentation received by VA, of the 
evidence requested by VA but not yet received, of the 
respective responsibilities of VA and the appellant in 
obtaining specific types of evidence, of and the appellant's 
right to either pursue and submit evidence on his own behalf 
or to have VA pursue evidence for him.  The Board finds that 
this letter meets the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content-of-notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the initial rating was 
issued in January 2000, prior to the enactment of the VCAA, 
so pre-adjudication notice was not possible; the documents 
meeting the VCAA notice requirements were only provided to 
the appellant after the pre-VCAA rating decision under 
appeal.  The Pelegrini decision did not provide a cure for 
this situation.  However, the Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim 
were fully developed and re-adjudicated after notice was 
provided.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matter herein 
decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the VA Medical Centers (VAMC) and from 
the Logan Vet Center; the appellant has identified no other 
sources of relevant medical records.  The RO also obtained 
the appellant's complete Social Security Administration (SSA) 
file.  The appellant has been afforded several VA PTSD 
examinations during the pendancy of this appeal (reports of 
which are of record), and has been afforded RO and Board 
hearings (transcripts of which are of record).  
Significantly, there is no indication of any additional, 
existing, pertinent evidence that VA needs to obtain in 
connection with this claim.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial (pre-VCAA) adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a higher initial rating for 
PTSD.

II.  Factual Background

The appellant's medical records on file, to include his 
service medical records and his VA treatment records, dated 
prior to September 1999, are silent in regard to any 
psychiatric complaint, finding, or diagnosis.

On VA mental health evaluation in September 1999, the 
appellant complained of nightmares, flashbacks, intrusive 
thoughts, social isolation, and feelings of guilt.  He 
reported that he had held more than thirty jobs since his 
discharge from service, and had to leave every one because of 
inability to deal with authority figures.  The clinician 
diagnosed chronic PTSD with major depressive disorder due to 
PTSD symptoms, and assigned a Global Assessment of 
Functioning (GAF) of 50.

The appellant filed a claim for service connection for PTSD 
in November 1999.  

The report of a PTSD examination in December 1999 includes 
that examiner's notations that he had reviewed the claims 
file in conjunction with the examination and that the 
appellant was currently on two prescription medications. The 
examiner noted the appellant's family history and military 
history in detail.  The appellant then reported symptoms of 
irritability, anger management, loss of libido, exaggerated 
startle response, difficulty staying asleep, and intrusive 
dreams two to three times per year.  The appellant also 
reported a history of difficulty keeping a job since 
discharge, but the examiner noted that he was currently in 
his fifth year at the same job.  During the interview, the 
appellant's speech and cogitation were unremarkable.  The 
appellant reported occasional suicide thoughts but denied any 
suicide plan; he also stated that when angry he thought about 
hurting people but denied any intention to harm others.  The 
examiner diagnosed chronic PTSD and assigned a current GAF of 
53.

A December 1999 VA outpatient treatment note shows that the 
appellant reported some improvement in his symptoms due to 
medication.  He reported that the medication had improved his 
irritability and depression, although he was still 
experiencing intrusive thoughts and sleep disruption due to 
nightmares.  

A January 2000 letter from the Logan Vet Center includes a 
notation that the appellant had been treated at that facility 
since May 1999.  The appellant's current complaints were 
nightmares, severe flashbacks, intrusive thoughts, 
depression, anxiety, panic attacks, isolation, anger, and 
avoidance of people, places, or things that reminded him of 
Vietnam.  The appellant reported suicide ideation but no 
plan.  The therapist's diagnosis was severe, chronic PTSD.

In January 2000, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD effective 
September 7, 1999 (the date of the VA examination culminating 
in the initial diagnosis of PTSD.  

The appellant filed an NOD in March 2000 in which he asserted 
entitlement to a higher rating.  The NOD cited symptoms of 
memory problems, avoidance of people, agoraphobia, panic 
attacks, and difficulty in dealing with people on the job.  

A March 2000 VA outpatient treatment note shows that the 
appellant reported some improvement in his irritability and 
depression due to medication, but continued problems with 
intrusive thoughts, sleep disruption, nightmares, and sexual 
dysfunction.  

An August 2000 VA outpatient treatment note reflects that the 
appellant then complained of sexual dysfunction, intrusive 
thoughts and memories, flashbacks, nightmares, and illusions.  
The appellant reported that he used work as a therapeutic 
means to control his symptoms, which tended to increase 
tensions and cause problems with his co-workers.

An October 2000 VA outpatient treatment note reflects that 
the appellant the complained of irritability, sexual 
dysfunction, and nightmares.  He reported that he had stopped 
taking his medication because it upset his stomach, and that 
his PTSD symptoms had consequently become more severe.

During the October 2000 RO hearing, the appellant testified 
that he currently had difficulty with memory, especially 
names (Transcript (Tr.) page 2).  He reported difficulty in 
maintaining close relationships, including his immediate 
family, and irritability to the point of being angry all the 
time (Tr. page 2).  He also reported social isolation and 
avoidance of people (Tr. page 2-3).  The appellant stated 
that he was currently working as a lineman, which allowed him 
to work by himself and avoid interacting with his co-workers 
(Tr. page 3).  The appellant reported that he typically slept 
for only three and one-half to four hours per night (Tr. page 
3-4).  He also reported that he had intrusive dreams every 
night, although not necessarily related to the military; 
smells and sounds could startle him and remind him of 
Vietnam; and that he was prone to road rage (Tr. page 4).

The appellant testified that he currently worked four days 
per week on his regular job, plus three days per week as a 
carpenter (Tr. page 4).  He reported occasional suicide or 
homicide ideation, but denied any intent (Tr. page 5).  He 
stated that he had trouble concentrating but was still able 
to do his job (Tr. page 7).  He noted that he sometimes 
became angry at his co-workers or supervisors, but was able 
to hold himself "in check" (Tr. page 8).    
  
VA outpatient notes, dated from April and May 2001, reflect 
that the appellant reported severe sleep disturbances that 
limited his sleep to three hours per night, as well as daily 
nightmares that had become more intense over the past several 
months.  He reported flashbacks almost every day, triggered 
by sound (helicopters) or smell (diesel fuel or burning 
grass).  He also reported an increase in the intensity of his 
startle response.  He reported that he preferred to work 
alone, preferred to avoid crowds, and had a small building in 
the back where he could spend time by himself.  

A June 2001 letter from the Logan Vet Center states that the 
appellant was still in regular treatment for PTSD.  The 
appellant had continued problems with depression, nightmares, 
flashbacks, sleep disturbances, anger, rage attacks, 
intensive intrusive thoughts, survivor guilt, isolation, loss 
of interest in activities, and avoidance of feelings and 
close personal relationships.  The appellant identified a 
significant increase in war-related nightmares and frequent 
recollections of incidents in Vietnam, despite medication.  
The appellant reported particular worsening of depression, 
nightmares, sleep disturbances, anger outbursts, and loss of 
interest in significant activities.  The therapist stated 
that in his opinion the appellant had reached his maximum 
level of recovery.

VA outpatient treatment notes, dated in July and August 2001, 
reflect that the appellant reported nightmares occurring four 
to five times per week that made it difficult for him to 
sleep, as well as flashbacks four to five times per week.  He 
reported poor impulse control, difficulty with concentration, 
hypervigilance, exaggerated startle response, and inability 
to share closeness with his wife.  He reported extreme social 
isolation, and stated that he had recently been laid off from 
his job.

The report of a VA PTSD examination in October 2001 includes 
a notation that the examiner reviewed the claims file in 
conjunction with the examination.  The appellant then 
reported that his nightmares had increased in frequency and 
were currently an almost daily event.  He reported that he 
would occasionally hit his wife while sleeping, although he 
never remembered doing so, and that he would also scream at 
his daughter without realizing it.  The appellant indicated 
that he was unable to be emotionally close to his wife and 
that he had no interest in making or keeping friends.  He 
reported that he had been laid off because his company moved 
to another state.  The examiner noted that, during the 
interview, the appellant's speech, affect and cognition were 
unremarkable, and his insight and judgment were good.  He 
reported mood swings and occasional rage, and denied current 
homicidal or suicidal thoughts.  The appellant denied 
hallucinations or delusions.  The examiner noted that the 
appellant's unemployment, as well as attacks on the World 
Trade Center and Pentagon, had increased the appellant's PTSD 
symptoms, hypervigilance, and nightmares.  The examiner 
assigned a GAF of 53.

VA outpatient treatment notes, dated in October 2001, 
December 2001, February 2002, and April 2002, reflect that 
the appellant reported nightmares at least four or more 
nights per week, resulting in only three and one-half hours 
of sleep each night that left the appellant wet with 
perspiration, shaking, and exhausted by morning.  He also 
reported daily flashbacks, daily intrusive memories of 
Vietnam, feelings of rage and anger, agoraphobia, and venting 
of his anger toward his wife and daughter.  He reported panic 
attacks that left him feeling queasy, but noted that, during 
these, he was alert and oriented, his mood was subdued, and 
his affect was constricted.  The examiner noted that there 
was no suicide or homicide ideation.  His judgment and 
insight were fair, his memory for remote and recent events 
was fair, his speech was relevant and coherent, and his 
thought process was goal-oriented.
    
During the May 2002 Board hearing, the appellant testified 
that he was angry and easily provoked (Tr. page 4).  He 
indicated that he did not like to go shopping or be around 
people because he became nervous and had panic attacks (Tr. 
page 6).  He reported suicidal thoughts several times per 
month, depending on the level of stress in his life (Tr. page 
6-7), and that he had nightmares four or five times per week 
(Tr. page 7).  The appellant indicated that his rage had 
increased since the events of September 11, 2001, because he 
felt that his job in Vietnam was left unfinished (Tr. page 
7).  He also noted that he thought about his Vietnam 
experiences every minute of the day, and that his memories 
were exacerbated by the sound of helicopters or the sight of 
Oriental persons (Tr. page 9).  The appellant testified that 
he currently attended VA PTSD counseling each month (Tr. page 
10), and that he attended group counseling at the Vet Center 
twice per month and currently took two types of medication 
(Tr. page 11).          
    
A September 2002 VA outpatient treatment note includes a 
notation that the appellant had reported "overwhelming" 
symptoms of PTSD, to include nightmares every night in which 
he was being chased by the Viet Cong.  He reported that he 
would sleep only a few hours per night and wake up more tired 
than he was when he went to bed.  He also reported daily 
flashbacks that left him feeling drained and depressed.  
However, it was noted that he was alert and oriented, without 
evidence of psychosis; that his judgment and insight were 
fair; and that his memory for recent and remote events was 
also fair.

VA outpatient treatment notes dated in November 2002 reflect 
continued reports of nightmares and flashbacks, each 
occurring at least four times per week.  Treatment notes also 
reflect that the appellant appeared to be in less distress in 
February 2003, but in June 2003 he reported an increase in 
nightmares and flashbacks due to the Iraq war.  In December 
2003, he reported Vietnam-related nightmares five times per 
week, vivid flashbacks three to four times per week, daily 
intrusive memories, agoraphobia, impairment of concentration 
and short-term memory, and poor impulse control.  His 
reported symptoms were largely unchanged in March 2004, June 
2004, and October 2004.

In a letter submitted in February 2004, the appellant's wife 
stated that the appellant could not get a good night's sleep, 
but instead would dream and moan constantly; if the appellant 
was touched while sleeping he would startle.  If there was a 
noise outside the house, the appellant would get a gun and 
checks.  The appellant was unable to perform sexually, and 
medications for impotence had been ineffective.  The 
appellant was easily enraged, and over-reacted in stressful 
situations.  She described the appellant as a loner who 
avoided family gatherings and who had trouble interacting 
with co-workers.  She also noted that physicians had 
prescribed several different medications for the appellant's 
mood swings, but that none were effective.

The appellant's treatment records from Logan Vet Center for 
the period from May 1999 to January 2005 describe symptoms 
consistent with those noted in the VA outpatient treatment 
records discussed above.  

On VA PTSD examination in July 2005, the appellant reported 
that he did not have social relationships outside the family.  
He indicated that he was able to sleep an average of three to 
three and one-half hours per night.  He reported nightmares, 
many of them military- or combat-related, four or five times 
per week, with concurrent panic attacks.  The appellant 
reported being fearful in crowds and feeling as though other 
were looking at him and closing in on him.  He reported 
flashbacks four to five times per month, triggered 
particularly by the sound of helicopters.  The appellant also 
reported intrusive thoughts almost daily, as well as survivor 
guilt; as well as irritability, and depression to the point 
of crying at least four times per week.  He reported having 
had suicidal thoughts the previous week, and endorsed 
auditory and visual hallucinations.  The appellant also 
reported decreased energy, decreased libido, sleep 
disruption, and recent weight gain.  

The examiner observed that the appellant was neatly groomed 
and appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was spontaneous, clear, and 
coherent, and his attitude toward the examiner was 
cooperative and attentive.  The appellant's affect was 
constricted, blunt, and flat, and his mood was anxious and 
dysphoric.  His attention was intact, and he was able to 
perform concentration exercises, such as reciting serial 
sevens and spelling a word forward and backward.  The 
appellant was oriented to person, time, and place.  His 
thought process was logical, goal-directed, relevant, and 
coherent; however, he endorsed recent suicide thoughts, fear 
of snakes, and general suspiciousness of others.  The 
appellant was not delusional, his judgment was intact, and 
his intelligence was average.  The appellant had moderate 
sleep impairment that left him tired and fatigued, and he 
endorsed auditory and visual hallucinations.  The appellant 
did not exhibit inappropriate behavior, but did report mild 
ritualistic behavior (checking and re-checking household 
security).  The examiner also noted that the appellant was 
subject to panic attacks; assessed his impulse control as 
fair, with no episodes of violence; and noted that the 
appellant had suicidal, but no homicidal, thoughts.

The examiner noted that the appellant was able to maintain 
personal hygiene and had no problem with the activities of 
daily living.  His memory (immediate, recent, and remote) was 
assessed as normal.  The examiner assigned a current GAF of 
40, particularly noting the presence of suicidal thoughts, 
depressed mood, some impairment in reality testing, and major 
impairment in several areas such as family and social 
relations.  In terms of social and occupational functioning, 
the examiner noted that the appellant's PTSD caused a 
constant and severe decrease in efficiency, productivity, and 
reliability, as well as moderate and frequent inability to 
perform work tasks and to maintain family and other 
relationships.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  The appellant's claim for service 
connection was received after that date, so the General 
Rating Formula applies.

Pursuant to the General Rating Formula, a rating of 70 
percent requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Considering all pertinent evidence dated since the September 
7, 1997 effective date of the grant of service connection, 
the Board finds that the veteran's PTSD is properly rating as 
70 percent disabling.

VA treatment records, examination reports, and Vet Center 
records reflect, collectively, that the appellant's PTSD has 
been manifested, primarily, by suicidal thoughts (without 
plan), depressed mood, nightmares, social isolation, panic 
attacks, anger and irritability, flashbacks, increased 
startle response and hypervigilance, intrusive thoughts and 
survivor guilt, occasional auditory and visual 
hallucinations, and multiple vegetative symptoms (decreased 
energy, decreased libido, and sleep disruption).  These 
symptoms reflect occupational and social impairment with 
deficiencies in most areas (here, primarily work, family 
relations, and mood), consistent with the current 70 percent 
rating.  

The Board emphasizes that at no point since the effective 
date of the grant of service connection has there been any 
indication that the manifestations of the appellant's PTSD 
warranted assignment of a 100 percent rating.  The overall 
record includes a reported worsening of symptoms over time.  
However, even the most recent VA PTSD examination culminated 
in findings reflective of severe, but not total, occupational 
and social impairment.  The totality of the evidence, 
including reports of examination and treatment notes by both 
VA and Logan Vet Center, does not reflect gross impairment in 
thought process, and shows little if any impairment in 
communication.  As noted above, the appellant has had 
occasional suicidal thoughts, but no suicidal ideation or 
plan.  He also has exhibited no apparent danger of hurting 
others.  There also is no indication that the appellant has 
been unable to perform the activities of daily living.  In 
every examination and counseling session, he was oriented to 
time and place.  While the appellant reported some degree of 
memory loss, this was not documented on examination, and even 
the veteran's own assertions have not been is does not show 
memory loss meeting the criteria for a 100 percent evaluation 
(forgetting his own name or occupation, or the names of his 
family). 

The Board also points out that none of the GAF scores 
assigned since September 7, 1999 provide any basis for 
assignment of the maximum schedular rating for PTSD.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the appellant's assigned GAF scores have been 
consistent with the appellant's reported symptoms, and are 
consistent with a finding that, since September 1999, his 
PTSD has been seriously, but not totally, disabling.  The 
appellant's GAF ranged from a high of 53 (in December 1999 
and October 2001) to a low of 40 (in July 2005).  Pursuant to 
the DSM-IV, GAF scores between 51 and 60 are reflective of 
only moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  Hence, the GAF of 53 
clearly is indicative of less impairment than is contemplated 
in the assigned rating.  While the most recently assigned GAF 
of 40 indicates some impairment in reality testing of 
communications, or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood, the 
Board emphasizes that these symptoms and level of impairment 
are wholly consistent with the schedular criteria for the 
assigned 70 percent rating.  In short, even the lowest GAF of 
40, in and of itself, is not reflective of the level of 
impairment contemplated in the criteria for the 100 percent 
rating.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating for PTSD in excess of 70 
percent must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating for PTSD in excess of 70 percent is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


